[ex102projectspartanjhoff001.jpg]
TCO 361918551v2 1 NON-COMPETITION AGREEMENT THIS NON-COMPETITION AGREEMENT
(“Non-Competition Agreement”) is being executed and delivered effective as of
May 3, 2016, by Jeffrey Hoffman, individually (the “Owner”), the indirect
majority owner of Danya International LLC, a Maryland limited liability company
(the “Company”), in favor of and for the benefit of DLH Holdings Corp., a New
Jersey corporation (the “Buyer”), the Company and each of the Buyer’s and the
Company’s present and future successors, assigns and direct and indirect
subsidiaries (individually, a “Covered Party” and collectively, the “Covered
Parties”). A. As the majority (direct or indirect) equity holder of the Company,
and as an officer and director/manager of the Company, prior to the closing (the
“Closing”) of the Transaction (as defined below), the Owner has obtained
extensive and valuable knowledge and confidential information concerning the
business of the Company that has contributed to the value of the Company. B.
Pursuant to an Equity Purchase Agreement dated as of even date herewith, by and
among the Buyer, the Owner and the other parties named therein (the “Purchase
Agreement”), the Owner has agreed to sell to the Buyer, and the Buyer has agreed
to purchase all of the issued and outstanding equity interests of the Company
(the “Transaction”). C. In connection with, and as a condition to the
consummation of, the Transaction, and to enable the Buyer to secure more fully
the benefits of such Transaction, including the protection and maintenance of
the Company’s goodwill and confidential information, the Buyer has required that
the Owner enter into this Non-Competition Agreement. D. The Owner is entering
into this Non-Competition Agreement in order to induce the Buyer to consummate
the transactions contemplated by the Purchase Agreement, pursuant to which the
Owner will receive a material benefit. In order to induce the Buyer to
consummate the Transaction, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Owner agrees as
follows: 1. Restriction on Competition. (a) Restriction. The Owner agrees that
during the period beginning on the date hereof and continuing until the fourth
anniversary of the date hereof (the “Restricted Period”), the Owner will not,
directly or indirectly (other than on behalf of a Covered Party), without the
prior written consent of the Company, engage in a Competitive Business Activity
(as defined below) anywhere in the Territory (as defined below); provided,
however, that notwithstanding the foregoing, the Owner agrees that during the
period beginning on the date hereof and continuing until the end of the second
procurement cycle (including, for the avoidance of doubt, any modifications of
existing contracts) with respect to Contract No. HHSP233201500 144G with the
Department of Health and Human Services, dated April 29, 2015, as it may be
extended, modified, replaced, superseded, succeeded or followed-on (the “Head
Start Contract”), Owner will not take any action to interfere, or attempt to
interfere, with the business interests of any of the Covered Parties in such
Head Start Contract. For all purposes hereof, the term “Competitive Business
Activity” shall mean having an ownership interest of greater than three percent
(3%) (individually or in combination with an affiliate or immediate family
member of the Owner) in or participating, directly or indirectly, in the
operation, financing, management or control of, or becoming employed in a
management level position by, any firm, partnership, corporation, entity or
business that sells, delivers or provides products or services that are directly
competitive with the products or services that are sold, delivered or provided
by the Company as of the date hereof to any agency, branch or instrumentality of
the United States



--------------------------------------------------------------------------------



 
[ex102projectspartanjhoff002.jpg]
TCO 361918551v2 2 Government, or to any state or local government, that is a
client of the Company as of the date hereof or was a client of the Company
within the one (1) year period prior to the date hereof; provided, that nothing
in this Section 1(a) shall restrict the Owner from being employed directly by
the United States federal government or any state or local government entity.
For all purposes hereof, the term “Territory” means only the geographic areas in
which the Company conducted business during the one (1) year period prior to the
date hereof. (b) Acknowledgment. The Owner acknowledges and agrees, based upon
the advice of legal counsel and his own education, experience and training, that
(i) the Owner possesses knowledge of confidential information of the Company,
(ii) because of the Owner’s education, experience and capabilities, the
provisions of this Non-Competition Agreement will not prevent the Owner from
earning a livelihood, (iii) the Owner’s execution of this Non-Competition
Agreement is a material inducement to the Buyer to enter into the Purchase
Agreement and to realize the Company’s goodwill, and consummate the transactions
contemplated thereby, for which the Owner will receive a substantial financial
benefit, (iv) it would impair the goodwill of the Company and reduce the value
of the assets of the Company and cause serious and irreparable injury if the
Owner were to use his ability and knowledge in competition with a Covered Party,
and/or to otherwise breach the obligations contained herein and that the Covered
Parties would not have an adequate remedy at law because of the unique nature of
the Company’s products and services, (v) the Owner has no intention of competing
in the Territory with the Company in violation of the terms of this Agreement
during the Restricted Period, (vi) the relevant public policy aspects of
restrictive covenants, covenants not to compete and non-solicitation provisions
have been discussed, and every effort has been made to limit the restrictions
placed upon the Owner to those that are reasonable and necessary to protect the
Covered Parties’ legitimate interests, (vii) the foregoing restrictions on
competition are fair and reasonable in type of prohibited activity, geographic
area covered, scope and duration, (viii) the consideration provided by the Buyer
under this Non-Competition Agreement is not illusory, and (ix) such provisions
do not impose a greater restraint than is necessary to protect the goodwill or
other business interests of the Covered Parties. 2. No Solicitation; No
Disparagement. (a) No Solicitation of Employees and Consultants. The Owner
agrees that, during the Restricted Period, the Owner will not, either on his own
behalf or on behalf of any other person or entity (other than the Covered
Parties), directly or indirectly, (i) hire or engage as an employee, independent
contractor, consultant or otherwise any Covered Party Personnel (as defined
below), (ii) encourage, induce, attempt to induce, solicit or attempt to solicit
any Covered Party Personnel to leave the service (whether as an employee,
consultant or independent contractor) of any Covered Party or (iii) in any way
interfere with the relationship between any Covered Party Personnel and any
Covered Party. For purposes of this Non- Competition Agreement, “Covered Party
Personnel” means and includes any person or entity who is an employee,
consultant or independent contractor of the Company on the date hereof or who
was an employee, consultant or independent contractor of the Company within the
one (1) year period prior to the date hereof, other than (i) any such person or
entity who has ceased to be an employee, consultant or independent contractor of
the Company for a period of six (6) or more months and (ii) any such consultant
or independent contractor that has provided professional services to the
Company, such as legal, financial or accounting services; provided, however, the
Owner will not be deemed to have violated this Section 2(a) if any Covered Party
Personnel voluntarily and independently solicits an offer of employment from
such employer by responding to a general advertisement or solicitation program
conducted by or on behalf of such employer, or is subsequently hired by such
employer, as long as the Owner has no involvement or participation, either
directly or indirectly, in the recruitment of, or the hiring process or decision
with respect to, such employee or consultant (and at the written request of a
Covered Party provides an affidavit to that effect).



--------------------------------------------------------------------------------



 
[ex102projectspartanjhoff003.jpg]
TCO 361918551v2 3 (b) Non-Solicitation of Customers and Suppliers. The Owner
agrees that, during the Restricted Period, the Owner will not, individually or
on behalf of any other person or entity (other than a Covered Party), directly
or indirectly: (i) (A) induce, attempt to induce, solicit or otherwise cause any
Covered Customer (as defined below) to (1) cease being a client or customer of
or to not become a client or customer of the Company, or (2) reduce the amount
of business of such Covered Customer with the Company or otherwise to
discontinue or alter, in a manner adverse to the Company, such business
relationship, (B) otherwise interfere with, disrupt or attempt to interfere
with, reduce or disrupt, the contractual relationship between the Company and
any Covered Customer, including, without limitation, influencing or attempting
to influence, for a purpose competitive with the products or services that are
sold or provided by the Company as of the date hereof, any Covered Customer to
terminate or modify any written or oral agreement with the Company, (C)
otherwise divert any business from any Covered Customer with the Company, or (D)
solicit for business, provide services to, engage in or do business with, or
become employed or retained by, any Covered Customer for products or services
that are the same as or substantially similar to, or otherwise competitive with,
the products or services that are sold or provided by the Company as of the date
hereof; or (ii) interfere with or disrupt, or arrange to have any other person
or entity interfere with or disrupt, any person or entity that was a vendor,
supplier, distributor, agent or other service provider of, the Company as of the
date hereof or during the one (1) year period prior to the date hereof, for a
purpose competitive with the products and services that are sold or provided by
the Company as of the date hereof. For purposes of this Non-Competition
Agreement, “Covered Customer” means any client or customer of the Company as of
the date hereof or during the one (1) year period immediately prior to the date
hereof, and any prospective client or customer to which the Company has actively
marketed or has made or has taken specific action to make a proposal within the
one (1) year period prior to the date hereof. In the case of a government
agency, “client or customer” includes the source selection officials or program
office for any applicable contract or program and all offices and personnel that
report to or support such source selection officials or program office, and each
successor thereto (whether by reorganization or otherwise). (c)
Non-Disparagement. (i) The Owner agrees that, during the Restricted Period, he
will not engage in any conduct that involves the making or publishing
(including, without limitation, through electronic mail distribution or online
social media) of written or oral statements or remarks (including, without
limitation, the repetition or distribution of derogatory rumors, allegations,
negative reports or comments) that are disparaging, deleterious or damaging to
the integrity, reputation or goodwill of one or more Covered Parties or their
respective management, officers, employees, independent contractors or
consultants. This provision is not applicable to (A) truthful testimony obtained
through subpoena, (B) any truthful information provided pursuant to
investigation by any governmental body, and shall not be construed to (1)
require the Owner to refrain from offering any testimony (whether by deposition,
written interrogatory, at trial, or otherwise) he may be required to offer in
connection with any legal proceeding) or (2) restrict the Owner from enforcing
his rights under the Purchase Agreement or under any other agreements and
instruments executed in connection therewith. (ii) By its acceptance hereof, the
Buyer agrees that, during the Restricted Period, it will instruct its officers
and directors to not, and it will instruct each other Covered Party’s officers
and directors to not, engage in any conduct that involves the making or
publishing (including, without limitation, through electronic mail distribution
or online social media) of written or oral statements or



--------------------------------------------------------------------------------



 
[ex102projectspartanjhoff004.jpg]
TCO 361918551v2 4 remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
that are disparaging, deleterious or damaging to the integrity, reputation or
goodwill of the Owner. This provision is not applicable to (A) truthful
testimony obtained through subpoena, (B) any truthful information provided
pursuant to investigation by any governmental body, and shall not be construed
to (1) require the Buyer or any other Covered Party to refrain from offering any
testimony (whether by deposition, written interrogatory, at trial, or otherwise)
it may be required to offer in connection with any legal proceeding) or (2)
restrict the Buyer from enforcing its rights under the Purchase Agreement or
under any other agreements and instruments executed in connection therewith. The
Buyer shall be responsible for any breach by its officers or directors, or by
any other Covered Party’s officers or directors, of the obligations set forth in
this paragraph. 3. Confidentiality. (a) Non-Disclosure. The Owner will keep
confidential and will not, except in the performance of the Owner’s duties on
behalf of any Covered Party, directly or indirectly, use, disclose, reveal,
publish, transfer or provide access to any and all Confidential Information. As
used in this Non- Competition Agreement, “Confidential Information” means all
material and information relating to the business, affairs and assets of the
Company, including material and information that concerns or relates to the
Company’s bidding and proposal, technical, computer hardware and software,
administrative, management, operational, data processing, financial, marketing,
sales, human resources, business development, strategic planning, and/or other
business activities, regardless of whether such material and information is
maintained in physical, electronic, or other form, that is: (i)(A) gathered,
compiled, generated, produced, or maintained by such person or entity through
its employees and agents, or provided to such person or entity by its suppliers,
service providers, customers or equity holders; and (B) intended and maintained
by such person or entity, or its suppliers, service providers, customers or
equity holders to be kept in confidence; or (ii) not generally known to the
public by reason other than breach of this Non- Competition Agreement or other
misconduct. Examples of “Confidential Information” include but are not limited
to bids, proposals, policies, specifications, procedures, software, programs,
techniques, formulas, trade secrets, analytical models, plans, processes,
managerial methods and decisions, customer names and lists, customer needs and
requirements, cost and financial data, personnel files and other employee
information, drawings, charts, diagrams, graphs, contracts, reports, manuals,
handbooks, policies, proposals, worksheets, correspondence, memoranda, and
forms. (b) Exceptions. The obligations set forth in Section 3(a) hereof will not
apply to any information that would otherwise constitute Confidential
Information but that the Owner can reasonably demonstrate: (i) is known or
available through other lawful sources not bound by a confidentiality agreement
with, or other confidentiality obligation to, the Company; (ii) is or becomes
publicly known or generally known through no fault of, or other wrongdoing by,
the Owner or the Owner’s affiliates or agents; (iii) is already in the
possession of the person or entity receiving the information through lawful
sources, not bound by a confidentiality agreement or other confidentiality
obligation, and through no fault of the Owner or the Owner’s affiliates or
agents; (iv) the Buyer agrees in writing may be disclosed; or (v) is required to
be disclosed pursuant to an order of any administrative body or court of
competent jurisdiction (provided that, if possible, (A) the Company is given
reasonable prior written notice, (B) the Owner cooperates (and causes the
Owner’s affiliates and agents to cooperate), at the Buyer’s expense, with any
reasonable request of the Buyer to seek to prevent or narrow such disclosure and
(C) if after compliance with clauses (A) and (B) such disclosure is still
required, the Owner and the Owner’s affiliates and agents only disclose such
portion of the Confidential Information that is expressly required by such
order, as it may be subsequently narrowed). 4. Exceptions. Notwithstanding any
provision of this Agreement to the contrary, the Owner shall not be prohibited
or restricted by this Agreement from performing or engaging in any of the
following:



--------------------------------------------------------------------------------



 
[ex102projectspartanjhoff005.jpg]
TCO 361918551v2 5 (a) serving as a director of a private or public company
primarily engaged in the business of providing products or services to any
agency, branch or instrumentality of the United States Government or any state
or local government, or (b) serving as an officer, member or director of a
non-profit organization, trade association, task force, industry group or
governmental advisory board primarily engaged in matters related to the
provision of products or services to any agency, branch or instrumentality of
the United States Government or any state or local government. 5.
Representations and Warranties. The Owner represents and warrants, to and for
the benefit of the Covered Parties, that: (a) the Owner has full power and
capacity to execute and deliver, and to perform all of the Owner’s obligations
under, this Non-Competition Agreement; and (b) neither the execution and
delivery of this Non-Competition Agreement nor the performance of the Owner’s
obligations hereunder will result directly or indirectly in a violation or
breach of any agreement or obligation by which the Owner is bound. By entering
into this Non-Competition Agreement, the Owner certifies and acknowledges that
he has carefully read all of the provisions of this Non-Competition Agreement,
and that the Owner voluntarily and knowingly enters into this Non-Competition
Agreement. 6. Remedies. The Owner agrees that, in the event of any breach or
threatened breach by the Owner of any covenant or obligation contained in this
Non-Competition Agreement, each applicable Covered Party will be entitled (in
addition to any other remedy at law or in equity that may be available,
including monetary damages) to seek the following in addition to such other
remedies as the Covered Party may seek and a court of competent jurisdiction may
award: (a) an injunction restraining such breach or threatened breach, without
the necessity of proving actual damages or posting bond or security, which the
Owner expressly waives; and (b) recovery of the Covered Party’s attorneys’ fees
and costs incurred in enforcing the Covered Party’s rights under this
Non-Competition Agreement. The Owner hereby consents to the award of any of the
above remedies in connection with any such breach. The Owner hereby acknowledges
and agrees that in the event of any breach of this Agreement, the portion of the
consideration delivered to the “Seller” under the Purchase Agreement which is
allocated by the parties thereto to this Agreement shall not be considered a
measure of, or a limit on, the damages of the Covered Parties. 7. Integration
and Non-Exclusivity. This Non-Competition Agreement and the Purchase Agreement
and the documents referenced herein and therein contain the entire agreement
between the Owner and the Covered Parties concerning its subject matter and no
other representations, promises, agreements or understandings, written or oral,
concerning such subject matter will be of any force or effect. Notwithstanding
the foregoing, the rights and remedies of the Covered Parties under this
Non-Competition Agreement are not exclusive of or limited by any other rights or
remedies which they may have, whether at law, in equity, by contract or
otherwise, all of which will be cumulative (and not alternative). Without
limiting the generality of the foregoing, the rights and remedies of the Covered
Parties, and the obligations and liabilities of the Owner, under this
Non-Competition Agreement, are in addition to their respective rights, remedies,
obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) conferred by contract,
including the Purchase Agreement and any other written agreement between the
Owner and any of the Covered Parties. Nothing in the Purchase Agreement will
limit any of the obligations, liabilities, rights or remedies of any party, nor
will any breach of the Purchase Agreement or any other agreement between the
Owner and any of the Covered Parties limit or otherwise affect any right or
remedy of the Covered Parties. Nothing in this Non-Competition Agreement shall
supersede or otherwise negate any post-employment confidentiality,
nondisclosure, nonsolicitation, noninterference, intellectual property or
noncompetition obligations imposed by any other agreement between the Owner and
any of the Covered Parties. 8. Severability; Independent Covenants; Blue
Penciling.



--------------------------------------------------------------------------------



 
[ex102projectspartanjhoff006.jpg]
TCO 361918551v2 6 (a) Severable Provisions. If any provision of this
Non-Competition Agreement, or any part thereof, is found or held to be invalid
or unenforceable in any jurisdiction, then (i) such provision or part thereof
will be deemed amended to conform to applicable laws so as to be valid and
enforceable to the fullest possible extent, (ii) the invalidity or
unenforceability of such provision or part thereof will not affect the validity
or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction, and (iii) the invalidity or
unenforceability of such provision or part thereof will not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Non-Competition Agreement. Each
provision and part thereof of this Non-Competition Agreement is separable from
every other provision and part thereof of this Non-Competition Agreement. (b)
Independent Covenants. Each of the covenants in this Non-Competition Agreement
will be construed as an agreement independent of any other agreement and
independent of any other provision of this Non-Competition Agreement, and the
existence of any claim or cause of action will not constitute a defense to the
enforcement of such covenants. (c) Reformation. If any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. The Owner will, at the Buyer’s request, join
the Buyer in requesting that such court take such action. 9. Governing Law;
Jurisdiction; Venue; WAIVER OF JURY TRIAL. (a) Law. This Non-Competition
Agreement will be construed, enforced and governed by the laws of the State of
Maryland without regard to its conflicts of law provisions. (b) Jurisdiction;
Venue; Waiver of Jury Trial. The Owner agrees that any legal action or other
legal proceeding arising out of or relating to this Non-Competition Agreement
may be brought in any state or federal court of proper jurisdiction serving
Montgomery County, Maryland (or in any court in which appeal from such courts
may be taken) (the “Specified Courts”). The Owner: (i) agrees that any Specified
Court will be deemed to be a convenient forum; (ii) after valid service of
process has been effected, agrees not to assert in any such legal proceeding
commenced in any Specified Court, any claim that the Owner is not subject to
personal jurisdiction of such court, that such legal proceeding has been brought
in an inconvenient forum, that the venue of such proceeding is improper or that
this Non-Competition Agreement may not be enforced in or by such court; and
(iii) HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY IRREVOCABLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS NON-COMPETITION AGREEMENT. 10. Waiver.
Any delay or omission by a party in exercising its rights under this Non-
Competition Agreement, or failure to insist upon strict compliance with any
term, covenant, or condition of this Non-Competition Agreement will not be
deemed a waiver of such term, covenant, condition or right, nor will any waiver
or relinquishment of any right or power under this Non-Competition Agreement at
any time or times be deemed a waiver or relinquishment of such right or power at
any other time or times. No waiver will be effective unless it is expressly set
forth in a written instrument executed by the waiving party and any such waiver
will have no effect except in the specific instance in which it is given.



--------------------------------------------------------------------------------



 
[ex102projectspartanjhoff007.jpg]
TCO 361918551v2 7 11. Successors and Assigns. This Non-Competition Agreement
will be binding upon the Owner and the Owner’s estate, successors and assigns,
and will inure to the benefit of the Covered Parties, and their respective
successors and assigns. Each Covered Party may freely assign any or all of its
rights under this Non-Competition Agreement, at any time, in whole or in part,
to any person or entity which purchases a majority of or all of the equity
securities (whether by equity sale, merger or otherwise) or substantially all of
the assets of such Covered Party, without obtaining the consent or approval of
the Owner. The Owner agrees that the obligations of the Owner under this
Non-Competition Agreement are personal and will not be assigned by the Owner.
12. Third Party Beneficiaries. Each of the Buyer’s and the Company’s present and
future Affiliates, successors and direct and indirect subsidiaries are third
party beneficiaries to all of the rights conferred to the Covered Parties by the
Owner under this Non-Competition Agreement and, as such, are entitled to enforce
the terms and restrictions contained herein. 13. Construction. The Owner
acknowledges that he has been represented by counsel, or had the opportunity to
be represented by counsel of his choice. Any rule of construction to the effect
that ambiguities are to be resolved against the drafting party will not be
applied in the construction or interpretation of this Non-Competition Agreement.
Neither the drafting history nor the negotiating history of this Non-Competition
Agreement will be used or referred to in connection with the construction or
interpretation of this Non-Competition Agreement. 14. Survival of Obligations.
The expiration of the Restricted Period will not relieve the Owner of any
obligation or liability arising from any breach by the Owner of this
Non-Competition Agreement during the Restricted Period. The Owner further agrees
that the time period during which the covenants contained in Section 1 and
Section 2 will be effective will be computed by excluding from such computation
any time during which the Owner is in violation of any provision of such
Sections. 15. Amendment. This Non-Competition Agreement may not be changed in
any respect, except by a written agreement executed by the Owner and the Buyer
(or any successor or assign). 16. Notices. All notices, requests, demands and
other communications pertaining to this Non- Competition Agreement or otherwise
required or permitted hereunder (“Notices”) must be in writing addressed as
follows: (a) If to the Owner, to the address below the Owner’s name on the
signature page to this Non-Competition Agreement; and (b) If to the Buyer (or
any other Covered Party): DLH Holdings Corp., 3565 Piedmont Road, Suite 3-700,
Atlanta, Georgia, Attn: Chief Executive Officer, with a copy to (that will not
constitute notice) Holland & Knight LLP, 1600 Tysons Boulevard, Suite 700,
McLean, Virginia 22102, Attention: Adam J. August, Facsimile: (703) 720-8610,
E-Mail: adam.august@hklaw.com. Notices will be deemed given on the first
business day (which means a day, other than a Saturday or Sunday, on which
commercial banks in Washington, DC are open for the general transaction of
business) after being sent, prepaid, by nationally recognized overnight courier
that issues a receipt or other confirmation of delivery. Notices delivered via
facsimile or electronic-mail/e-mail will be deemed given when actually received
(or refused) by the recipient. Notices delivered by personal service will be
deemed given when actually received by the recipient. Any party may change the
address to which Notices under this Non- Competition Agreement are to be sent to
it by giving written notice of a change of address in the manner provided in
this Non-Competition Agreement for giving notice.



--------------------------------------------------------------------------------



 
[ex102projectspartanjhoff008.jpg]
TCO 361918551v2 8 17. Electronic Signature. This Non-Competition Agreement may
be executed by transfer of an originally signed document by facsimile, e-mail in
PDF format, or other electronic means, each of which will be as fully binding as
an original document. (Signature appears on following page.)



--------------------------------------------------------------------------------



 
[ex102projectspartanjhoff009.jpg]
{N0110078 } Signature Page to Non-Competition Agreement TCO 361918551v2 IN
WITNESS WHEREOF, the Owner has duly executed and delivered this Non-Competition
Agreement as of the date first above written. Jeffrey Hoffman, individually /s/
Jeffrey Hoffman Address: Telephone No.: ( ) Facsimile No.: ( ) Electronic mail:
( ) #37894629_v4



--------------------------------------------------------------------------------



 